Citation Nr: 1620605	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1975 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Waco, Texas RO otherwise has jurisdiction of the claims folder.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claim for a permanent and total disability rating for nonservice-connected disability pension purposes is determined based on the total impairment caused by all nonservice-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2). 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).

In that regard, the AOJ previously indicated that the Veteran's nonservice-connected disabilities were Hepatitis C, venous hypertension with ulcers, gastroesophageal reflux disease (GERD), and spondylosis.  The Board notes that while the Veteran was afforded  VA examinations in August 2013 and April 2014, which addressed his spondylosis, the RO did not assign the percentage of impairment caused by this disability.  Further, at the Veteran's April 2016 hearing, the Veteran testified that he had recently been diagnosed with an enlarged prostate.  Review of the Veteran's VA medical records show that due to elevated PSA levels, his VA medical provider was attempting to schedule additional testing to screen for infection and prostate cancer.  The Board also notes that the Veteran submitted a December 2015 statement noting that his venous hypertension with ulcers was worsening and noted that he could no longer stand as a result of his symptoms.

Therefore, a remand is required in this case in order to obtain additional VA examinations and opinions by a qualified examiner(s) in order to assign the current percentage of impairment caused by each nonservice-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his nonservice-connected  disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA pension examination to determine the nature, extent and severity of all disabilities found to be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability.  Any diagnosed disorder must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible. A complete rationale should be given for all opinions and conclusions expressed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




